Citation Nr: 0109187	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines






THE ISSUE

Entitlement to a total rating based on individual 
unemployability. 






INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from July 1946 to April 1949.  This matter comes on 
appeal from a September 1999 decision by the Manila VA 
Regional Office.


FINDING OF FACT

Service-connected residuals of a shell fragment wound of the 
throat with scar and retained foreign body do not preclude 
the veteran from obtaining or retaining gainful employment.


CONCLUSION OF LAW

A total rating based on individual unemployability is not 
warranted. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to the veteran specifically satisfies the 
requirement at § 5103A of the new statute in that it clearly 
notifies the veteran of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records plausibly relevant to his pending claim have been 
collected for review and a VA examination was provided to 
evaluate the severity of the service-connected shell fragment 
wound residuals.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.

Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

In August 1998, the veteran reported that he had 7 years of 
formal education. He did not indicate the extent of his work 
experience or the date he ceased working, but did say that he 
had become disabled from work "due to age." The veteran's 
sole service-connected disability is the residuals of a shell 
fragment wound of the throat with scar and retained foreign 
body, evaluated as 10 percent disabling since 1959. 
Therefore, the schedular requirements for a total rating 
based on individual unemployability are not met. 38 C.F.R. 
§ 4.16(a).

A VA examination to evaluate the severity of the shell 
fragment wound residuals was conducted in April 1998. A scar 
was noted on the anterior aspect of the throat. Throat 
examination, including indirect laryngoscopy, was entirely 
normal. The examiner concluded in September 1998 that there 
will no limit to the veteran's employability as far as the 
service-connected disability was concerned. He added that the 
service-connected disability had no connection to his ability 
to work. No medical opinion or other competent medical 
evidence to the contrary has been presented. Given the 
findings and opinion noted above, the Board finds that the 
preponderance of the evidence shows that the service-
connected shell fragment wound residuals of throat do not 
preclude the veteran from obtaining or retaining gainful 
employment. Accordingly, a total rating based on individual 
unemployability on an extra-schedular basis also is denied. 
38 C.F.R. §§ 3.340, 3.341, 4.16(b).



ORDER

A total rating based on individual unemployability is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

